



Exhibit 10.8


ALLEGIANT TRAVEL COMPANY
STOCK OPTION AGREEMENT




THIS STOCK OPTION AGREEMENT (the "Agreement") is made and entered into as of
[Grant Date] (the “Effective Date”), between ALLEGIANT TRAVEL COMPANY, a Nevada
corporation (the "Company") and [Participant Name] (the "Optionee").


THE PARTIES AGREE AS FOLLOWS:


1.    Stock Option Plan. The exercise of the Options granted under this
Agreement shall be subject to the terms, conditions and restrictions of
Allegiant Travel Company 2016 Long-Term Incentive Plan (the "Plan"). A copy of
the Plan is available to Optionee upon request and is incorporated in this
Agreement by this reference. Terms used in this Agreement that are defined in
the Plan shall have the same meaning as in the Plan, unless the text of this
Agreement clearly indicates otherwise.


2.    Grant of Option.


A.    The Company hereby grants to Optionee pursuant to the Plan an option (the
"Option") to purchase all or any part of [Number of Shares Granted] shares (the
"Option Shares") of the Company's $.001 par value common stock (the "Common
Stock") on the terms and conditions set forth herein and in the Plan.


B.    All Options granted under this Agreement shall be considered to be
incentive stock options within the meaning of Code Section 422 to the extent
permitted by the Plan and the Code and options in excess of the amount allowable
as incentive stock options shall be non-qualified stock options under the Code.


3.    Exercise Price. The exercise price (the "Exercise Price") for each share
of Common Stock covered by this Option shall be $[Exercise Price] per share.


4.    Adjustment of Options. The Committee shall adjust the number of Option
Shares and the Exercise Price thereof in certain circumstances in accordance
with the provisions of Item 11 of the Plan.


5.    Exercise of Options.


A.    Exercise of Option. Subject to the other terms of this Agreement,
Optionee's right to exercise the Option granted hereunder shall be subject to
the following Vesting Schedule wherein Optionee shall be entitled to exercise
his right to purchase the Option Shares at any point in time during this
Agreement only to the extent indicated below:


Vesting Schedule
        
Date First Becoming Vested        Number of Option Shares


First anniversary of Effective Date        1/3 of Option Shares granted
Second anniversary of Effective Date    1/3 of Option Shares granted
Third anniversary of Effective Date        1/3 of Option Shares granted




B.    Partial Exercise. Subject to the terms of the Plan, this Option (to the
extent vested as provided in Paragraph 5A above) may be exercised for all or any
part of the Option Shares.


C.    Method of Exercising Option. Subject to Paragraph 5A above, any Option
granted hereunder or any portion thereof may be exercised by the Optionee by
delivering to the Company at its main office (attention of its Secretary)
written notice which shall set forth the Optionee's election to exercise a
portion or all of his Option, the number of shares with respect to which the
Option rights are being exercised and such other representations and agreements
as may be required by the Company to comply with applicable securities laws and
by paying in full the purchase price of the shares purchased in cash or its
equivalent or, subject to the approval of the Committee, pursuant to one of the
alternative methods set forth in Paragraph 10B of the Plan.







--------------------------------------------------------------------------------





D.    Nonassignability of Option. The Option shall not be assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution. Any distributee by will or by the laws of descent and distribution
shall be bound by the provisions of the Plan and this Agreement. During the life
of the Optionee, the Option shall be exercisable only by the Optionee. Any
attempt to assign, pledge, transfer, hypothecate or otherwise dispose of the
Option, and any levy of execution, attachment or similar process on the Option,
shall be null and void.


E.    Termination of Employment other than as a Result of Death or Disability.
If Optionee ceases to be an Employee other than as a result of Optionee’s death
or disability (as defined in Paragraph F below), then the Option shall be
exercisable only to the extent exercisable (i.e., vested) on the date of
termination of employment and all incentive stock options must be exercised on
or before the date that is ninety (90) days after the effective date of
termination of employment and all nonqualified stock options must be exercised
on or before one hundred eighty (180) days after the effective date of
termination of employment. To the extent any portion of the Option is not
exercisable (i.e., not vested) on the date of termination of employment, such
nonvested portion of the Option shall terminate on the date of termination of
employment. To the extent any portion of the Option is not exercised on or
before the date that is ninety (90) days (in the case of incentive stock
options) or one hundred eighty (180) days (in the case of nonqualified stock
options) after the date of termination of employment, such portion of the Option
shall terminate as of such date. Nothing in the Plan shall be construed as
imposing any obligation on the Company to continue the employment of Optionee or
shall interfere or restrict in any way the rights of the Company to discharge
Optionee at any time for any reason whatsoever, with or without cause.


F.    Termination of Employment as a Result of Death or Disability. In the event
of the death or disability of the Optionee while in the employ of the Company,
the personal representative of the Optionee (in the event of Optionee’s death)
or the Optionee (in the event of Optionee’s disability) may, subject to the
provisions hereof and before the earlier of the Option's expiration date or the
expiration of one (1) year after the date of such death or disability, exercise
the Option granted to the Optionee to the same extent the Optionee might have
exercised such Option on the date of Optionee’s death or disability (i.e., to
the extent then vested), but not further or otherwise. To the extent any portion
of the Option is not exercisable at the date of the death or disability of the
Optionee (i.e., to the extent not then vested), such nonvested portion of the
Option shall terminate on the date of death or disability. To the extent any
portion of the Option is not exercised within the time period provided, such
portion of the Option shall terminate as of the date of expiration of such time
period. For purposes of this Paragraph F, the Optionee shall be considered to be
subject to a disability when the Optionee is disabled within the meaning of Code
Section 22(e)(3), and the date of any such disability shall be deemed to be the
day following the last day the Optionee performed services for the Company.


G.    Period to Exercise Option. The Option granted hereunder may, prior to its
expiration or termination, be exercised from time to time, in whole or in part,
up to the total number of Option Shares with respect to which it shall have then
become exercisable. An Option granted hereunder may become exercisable in
installments as determined by the Committee; provided, however, that if the
Option is exercisable in more than one installment, and if the employment of the
Optionee is terminated, then the Option (or such portion thereof as shall be
exercisable in accordance with the terms of this Agreement) shall be exercisable
during the period set forth in Paragraph E or F (whichever is applicable).


H.    No Exercise after Five Years. The Option shall in no event be exercisable
after five (5) years from the date hereof.


I.    Issuance of Stock Certificates Upon Exercise. Subject to the provisions of
Item 6 of this Agreement, upon receipt of the Exercise Price for any Option
Shares, the Company will issue to Optionee shares of Common Stock equal to the
number of such Option Shares; provided, however, that no stock certificate shall
be issued to the Optionee pursuant to the exercise of any Option granted herein,
in whole or in part, unless and until either: (i) the Option Shares have been
registered in accordance with the rules of the SEC, or (ii) Optionee signs an
Investment Letter in a form provided by the Company.


6.    Restriction on Issuance of Shares; Optionee's Representations.


A.    Securities Laws - Restrictions on Issuance of Shares. No shares of Common
Stock shall be issued or sold upon the exercise of any portion of the Option
unless and until (i) the full amount of the Exercise Price has been paid as
provided in Item 5C hereof, and (ii) the then applicable requirements of the
Securities Act of 1933 and the applicable securities laws of any state, the
rules and regulations of the Securities and Exchange Commission and any other
regulations of any securities exchange on which the Common Stock may be listed,
shall have been fully complied with and satisfied.


B.    Purchase for Investment; Other Representations of Optionee. In the event
the offering of shares with respect to which the Option is being exercised is
not registered under the Securities Act of 1933, but an exemption is available
which requires an investment representation or other representation, the
Optionee shall, as a condition to exercise of





--------------------------------------------------------------------------------





this Option, be required to execute such documents as may be necessary or
advisable in the opinion of counsel for the Company to comply with any federal
securities laws or any applicable state securities laws. Stock certificates
evidencing such unregistered shares acquired upon exercise of the Option shall
bear a restrictive legend in substantially the following form and such other
restrictive legends as are required or advisable under the provisions of any
applicable laws:


This stock certificate and the shares represented hereby have not been
registered under the Securities Act of 1933, as amended (the "Act") nor under
the securities laws of any state and shall not be transferred at any time in the
absence of (i) an effective registration statement under the Act and any other
applicable state law with respect to such shares at such time; or (ii) an
opinion of counsel satisfactory to the Company and its counsel to the effect
that such transfer at such time will not violate the Act or any applicable state
securities laws; or (iii) a "no action" letter from the Securities and Exchange
Commission and a comparable ruling from any applicable state agency with respect
to such state's securities laws.


C.    Holding Period Before Sale of Option Shares. If the Optionee is an insider
subject to the SEC's rules under Section 16(b) of the Securities and Exchange
Act of 1934, then the Optionee shall be restricted from selling any Option
Shares acquired by him through exercise of the Options or any portion thereof
during the six (6) month period following the date of grant of the Option.


7.            Additional Agreements.  As a material inducement to the grant of
Options to Optionee hereunder, the provisions of Items 7, 8, 9, 10 and 11 shall
apply.
A.For purposes of this Agreement, the following terms and provisions shall have
the following meanings:
(i)The “Prohibited Time Period” shall mean the period beginning on the date of
execution hereof and ending on the date that is one (1) year after the
termination of Optionee’s employment with the Company.
(ii)“Prohibited Employee” means any employee, independent contractor or
consultant of the Company or its subsidiaries who worked for the Company or its
subsidiaries at any time within six (6) months prior to the Determination Date;
provided, however, that the term “Prohibited Employee” shall not include any
employee who had not been employed by the Company within the six (6) month
period immediately preceding the date contacted by Optionee for subsequent
employment.
(iii)“Determination Date” shall mean any date as of which a determination is
being made as to who is a Prohibited Employee.
(iv)       “Confidential Information” means business information of the Company
(including but not limited to, information included within or relating to any
Works, the fact that Optionee is performing services for the Company, the type
of services being performed, network architecture, software, hardware, systems,
system requirements and plans, database, automation capabilities and plans,
compilations, analyses, reports, forecasts, strategic insights and statistical
models about customers or prospective customers and their behavior, know-how,
ideas, research and development, programs, methods, techniques, processes,
financial information and data, business plans, business strategies, marketing
plans and strategies, customer lists, price lists, cost information, information
about employees and information and descriptions of new products and new product
development) now known by Optionee, or in Optionee possession, or hereafter
learned or acquired by Optionee, that derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential.  Confidential Information does not
include information which at the time of disclosure or thereafter becomes
publicly available other than through Optionee’s fault or negligence.
            (v)        “Employed” or “Employment” means, for purposes of this
Agreement only, to be engaged in the performance of services for or on behalf of
the Company or its subsidiaries, whether as an employee, independent contractor
or otherwise. 
            (vi)       “Works” means any work, studies, reports or analyses
devised, developed, designed, formulated or reduced to writing by Optionee at
any time while Optionee is or has been Employed by the Company, including,
without limitation any and all compositions or works of authorship, concepts,





--------------------------------------------------------------------------------





compilations, abridgments, or other form in which Optionee may directly or
indirectly recast, transform or adapt any of the foregoing.
            (vii)      “Materials” means any product, model, document,
instrument, report, plan, proposal, specification, manual, tape, and all
reproductions, copies or facsimiles thereof, or any other tangible item which in
whole or in part contains, embodies or manifests, whether in printed,
handwritten, coded, magnetic, digital or other form, any Confidential
Information or Works.
B.Optionee agrees that during the Prohibited Time Period, he shall not, for any
reason, without the prior written consent of the Company, on his own behalf or
in the service or on behalf of others, hire any Prohibited Employee or request
or induce any Prohibited Employee to terminate that person’s employment or
relationship with the Company or to accept employment with any other person.


8.         Ownership of Works and Materials.
A.Optionee agrees that all Confidential Information, Works and Materials are the
sole and exclusive property of the Company.
B.Optionee also specifically acknowledges and agrees that any tangible
expression of any Confidential Information, Works or Materials were developed,
made or invented exclusively for the benefit of and are the sole and exclusive
property of the Company or its successors and assigns as “works for hire” under
Section 201 of Title 17 of the United States Code.
C.In the event that any Confidential Information, Works or Materials are deemed
not to be a work for hire, Optionee agrees to assign, and does hereby
irrevocably assign, to the Company all of his right, title and interest in and
to such Confidential Information, Works and Materials.  Optionee further agrees
to take any actions, including the execution of documents or instruments, which
the Company may reasonably require to effect Optionee’s assignment of rights
pursuant to this Item 8C, and Optionee hereby constitutes and appoints, with
full power of substitution and resubstitution, the Company as Optionee’s
attorney-in-fact to execute and deliver any documents or instruments which
Optionee has agreed to execute and deliver pursuant to this Item 8C.
D.Optionee hereby waives and releases in favor of Company all rights in and to
the Confidential Information, Works and Materials and agrees that Company shall
have the right to revise, condense, abridge, expand, adapt, change, modify, add
to, subtract from, re-title or otherwise modify the Confidential Information,
Works and Materials without Optionee’s consent.


9.         Confidentiality.
A.    Optionee agrees to protect the Company’s Confidential Information by
agreeing that Optionee will not, at any time from and after the date hereof
until a date that is three (3) years after Optionee’s Employment with the
Company has terminated for any reason, directly or indirectly, disclose, reveal
or permit access to all or any portion of the Confidential Information
(including any facilities, apparatus or equipment which embody or employ all or
any portion of the Confidential Information), to any Person without the written
consent of the Company, except to Persons designated or Employed by the Company,
or unless compelled to do so by law, provided that Optionee will provide the
Company with sufficient advance notice so that Company may seek a protective
order to avoid disclosure of such Confidential Information.
B.    Without the prior written consent of the Company, Optionee agrees that
Optionee will not, directly or indirectly, use or exploit any Confidential
Information at any time from and after the date hereof until a date that is
three (3) years after Optionee’s Employment with the Company has terminated for
any reason for any purpose other than in connection with Optionee’s Employment
duties and obligations, including without limitation, using Confidential
Information to induce or attempt to induce any Person to cease doing business or
not to commence doing business with the Company, or to solicit or assist in the
solicitation of the business of any customer for any products or services
competing with those products and services offered and sold by the Company.
C.    Additionally, Optionee agrees that, upon the earlier of either the written
request of the Company or upon termination of Optionee’s Employment, Optionee
will deliver to the Company all Confidential Information that Optionee has in
Optionee’s possession or control.
10.       Disclosure Requirements.
In order to avoid any ambiguity in connection with the creation of any Work
which Optionee claims is not covered by this Agreement, Optionee agrees to
disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Optionee at
any time while Optionee is or has been Employed by the Company. 





--------------------------------------------------------------------------------





Such disclosure shall be made promptly upon development, design or formulation
with respect to any Works created while Optionee is employed by the Company, and
shall be disclosed in writing pursuant to such form as the Company may from time
to time provide.
11.       Business Opportunities.
For so long as Optionee is Employed by the Company, Optionee will not, without
the prior written consent of the Company (which consent may be withheld by the
Company in the exercise of its absolute discretion), engage, directly or
indirectly, in any business, venture or activity that Optionee is aware or
reasonably should be aware that the Company or any affiliate of the Company is
engaged in, intends at any time to become engaged in, or might become engaged in
if offered the opportunity, or in any other business, venture or activity if the
Company reasonably determines that such activity would adversely affect the
business of the Company or any affiliate thereof or the performance by Optionee
of any of Optionee’s duties or obligations to the Company.
12.    No Rights as a Shareholder. The Optionee shall not have any rights as a
shareholder with respect to any Option Shares covered by the Option granted
hereunder until the issuance of a stock certificate for such shares. No
adjustment shall be made on the issuance of a stock certificate to the Optionee
as to any dividends or other rights for which the record date occurred prior to
the date of issuance of such certificate.


13.    No Employment Rights. This Agreement shall not confer upon Optionee any
right with respect to the continuance of employment by the Company, nor shall it
interfere in any way with the right of the Company to terminate such employment
at any time.


14.    Enforcement. If any portion of this Agreement shall be determined to be
invalid or unenforceable, the remainder shall be valid and enforceable to the
extent possible.


15.    Clawback Agreement. In accordance with the Company’s clawback policy
applicable to executive officers of the Company, in the event Optionee is an
executive officer of the Company, then Optionee hereby agrees to reimburse the
Company for all or any portion of any bonuses or incentive or equity-based
compensation if the Compensation Committee of the Company’s Board of Directors
in good faith determines: (a) the payment or grant was based on the achievement
of certain financial results that were subsequently the subject of a material
financial restatement (other than as a result of a change in accounting
principles) and a lower payment or award would have occurred based upon the
restated financial results; or (b) Optionee engaged in fraud or intentional
misconduct related to the Company or its business. In each such instance, the
Company will, to the extent practicable and allowable under applicable law,
require reimbursement of any bonus or incentive or equity based compensation
awarded or effect the cancellation of any unvested or deferred stock awards
previously granted to Optionee in the amount by which Optionee’s bonus or
incentive or equity based compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results,
or such other amount as determined by the Compensation Committee, provided that
the Company will not be entitled to recover bonuses or incentive or equity based
compensation paid more than three years prior to the date the applicable
restatement is disclosed.


16.          Notices.  Any written notice under this Agreement shall be deemed
given on the date that is three business days after it is sent by registered or
certified mail, postage prepaid, addressed either to the Optionee at his address
as indicated in the Company’s employment records or to the Company at its
principal office.  Any notice may be sent using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary mail
or electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


17.    Amendment.  This Agreement may not be amended except by a writing signed
by the Company and Optionee.


18.    Heirs and Successors.  Subject to Item 5D above, this Agreement and all
terms and conditions hereof shall be binding upon the Company and its successors
and assigns, and upon the Optionee and his or her heirs, legatees and legal
representatives.


19.    Interpretation.  Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


20.    Severability.  The provisions of this Agreement, and of each separate
section and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.





--------------------------------------------------------------------------------







21.    Governing Law; Jurisdiction.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada. Each of the undersigned further agrees that any action or proceeding
brought or initiated in respect of this Agreement may be brought or initiated in
the United States District Court for the State of Nevada or in any District
Court located in Clark County, Nevada, and each of the undersigned consents to
the exercise of personal jurisdiction and the placement of venue in any of such
courts, or in any jurisdiction allowed by law, in any such action or proceeding
and further consents that service of process may be effected in any such action
or proceeding in the manner provided in Section 14.065 of the Nevada Revised
Statutes or in such other manner as may be permitted by law.  Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


22.    Waiver.  The failure of the Company to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or any other provision hereof.


23.Deemed Signature; Counterparts.  It is contemplated that the Optionee will
confirm his/her acceptance of the option grant evidenced hereby and the terms of
this Agreement by logging onto the Plan administrator’s website and
electronically indicating his/her acceptance. As the Optionee’s information on
the Plan administrator’s website is password protected, such acceptance shall be
deemed to be the Optionee’s acceptance absent Optionee’s ability to establish
that he/she did not accept this Agreement and that whoever indicated such
acceptance did so without the Optionee’s knowledge or acquiescence. Further, the
acceptance by Optionee of any benefits from the ownership of stock options
granted under this Agreement (whether by exercising any options, selling any
shares acquired on option exercise or otherwise) shall also be deemed a
confirmation by Optionee of his/her intent to be bound by the terms of this
Agreement. If this Agreement is physically signed (which is not required), then
it may be executed in any number of counterparts with the same effect as if all
parties hereto had signed the same document, and all counterparts shall be
construed together and shall constitute one instrument.  If this Agreement is
physically signed (which is not required), this Agreement may be executed by any
party by delivery of a facsimile or pdf signature, which signature shall have
the same force as an original signature.  Any party which delivers a facsimile
or pdf signature shall promptly thereafter deliver an originally executed
signature to the other parties; provided, however, that the failure to deliver
an original signature page shall not affect the validity of any signature
delivered by facsimile or pdf.  A facsimile, pdf or photocopied signature shall
be deemed to be the functional equivalent of an original for all purposes.


IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
above written.




PARTICIPANT: [Participant Name]


SIGNATURE: [Signed Electronically]


DATE: [Acceptance Date]
ALLEGIANT TRAVEL COMPANY




By:___________________________    Its: Chief Executive Officer    
        
        





